                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                          CASE NO. 1-18CV-293-FDW

John Anthony Hill,

             Plaintiff,
                                                   ANSWER TO AMENDED
       v.                                         COMPLAINT BY DERRICK
                                                    PALMER AND MARK
Derrick Palmer, et al.,                                PATTERSON
             Defendant.


       Defendants Sheriff Derrick Palmer and Mark Patterson answer the Plaintiff’s

Amended Complaint as follows:

I.     Jurisdiction and Venue
       1.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

       2.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

II.    Plaintiffs
       3.    Defendants admit the allegations in this paragraph.

III.   Defendants
       4.    Defendants admit the allegations in this paragraph.




        Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 1 of 9
      5.       Defendants admit only that Patterson was formerly the Jail

Administrator at the Detention Center. Except as admitted, Defendants deny the

remainder of the allegations in this paragraph.

      6.       Defendants admit only that Bresch was formerly a lieutenant at the

Detention Center. Except as admitted, Defendants deny the remainder of the

allegations in this paragraph.

      7.       Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      8.       Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

IV.   Facts.
      9.       No response is necessary for this paragraph.

      10.      Defendants deny the allegations in this paragraph.

      11.      Defendants deny the allegations in this paragraph.

      12.      Defendants admit only that Plaintiff had a dental appointment. Except

as so admitted, Defendants deny the remainder of the allegations in this paragraph.

      13.      Defendants admit only that Plaintiff was taken to Franklin, North

Carolina for treatment. Except as so admitted, Defendants deny the remainder of

the allegations in this paragraph.

      14.      Defendants deny the allegations in this paragraph.



                                            2
        Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 2 of 9
      15.    Defendants deny the allegations in this paragraph.

      16.    Defendants deny the allegations in this paragraph.

      17.    Defendants deny the allegations in this paragraph.

      18.    Defendants deny the allegations in this paragraph.

      19.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      20.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      21.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      22.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      23.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      24.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      25.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      26.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.


                                           3
        Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 3 of 9
      27.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      28.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      29.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      30.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      31.    Defendants admit only that Plaintiff sent letters to the county manager

and county attorney. Except as so admitted, Defendants deny the remainder of the

allegations in this paragraph.

      32.    Defendants admit the Plaintiff sent a letter to the county attorney but

deny the remainder of the allegations in this paragraph.

      33.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      34.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      35.    Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.




                                           4
        Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 4 of 9
      36.      Defendants admit only that the Plaintiff continues to write numerous

individuals.    Except as so admitted, Defendants deny the remainder of the

allegations in this paragraph.

      37.      Defendants deny the allegations in this paragraph.

      38.      Defendants deny the allegations in this paragraph.

      39.      Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      40.      Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      41.      Defendants admit only that Sheriff Palmer is the keeper of the jail.

Except as so admitted, Defendants deny the remainder of the allegations in this

paragraph.

      42.      Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.

      43.      Defendants deny the allegations in this paragraph.

      44.      Defendants deny the allegations in this paragraph.

V.    Exhaustion of Legal Remedies
      43.      Defendants lack sufficient knowledge or information to form a belief

as to the truth of the allegations in this paragraph.




                                            5
        Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 5 of 9
VI.   Legal Claim

                                    Count I
      44.   No response is necessary for this paragraph.

      45.   Defendants deny the allegations in this paragraph.

      46.   Defendants deny the allegations in this paragraph.

      47.   Defendants deny the allegations in this paragraph.

      48.   Defendants deny the allegations in this paragraph.

      49.   Defendants deny the allegations in this paragraph.

                                    Count II
      50.   No response is necessary for this paragraph.

      51.   Defendants deny the allegations in this paragraph.

      52.   Defendants deny the allegations in this paragraph.

      53.   Defendants deny the allegations in this paragraph..

                                   Count III
      54.   No response is necessary for this paragraph.

      55.   Defendants deny the allegations in this paragraph.

      56.   Defendants deny the allegations in this paragraph.

      57.   Defendants deny the allegations in this paragraph.

                                    Count IV
      58.   No response is necessary for this paragraph.

      59.   Defendants deny the allegations in this paragraph.


                                        6
       Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 6 of 9
      60.   Defendants deny the allegations in this paragraph.

      61.   Defendants deny the allegations in this paragraph.

                                    Count V
      62.   No response is necessary for this paragraph.

      63.   Defendants deny the allegations in this paragraph.

      64.   Defendants deny the allegations in this paragraph.

VII. Prayer for Relief
      65.   Defendants deny the allegations in this paragraph.

      66.   Defendants deny the allegations in this paragraph.

      67.   Defendants deny the allegations in this paragraph.

      68.   Defendants deny the allegations in this paragraph.

                           First Affirmative Defense
      The Defendants are entitled to qualified immunity.

                          Second Affirmative Defense
      The Complaint fails to state a claim upon which relief can be granted.

                           Third Affirmative Defense
      The Plaintiff has failed to exhaust his administrative records under the

Prison Litigation Reform Act.




                                        7
       Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 7 of 9
      WHEREFORE, the Defendants respectfully request that the Plaintiff take

nothing by way of his Complaint, for trial by jury, and such other relief as the

Court deems just and proper.

      Respectfully submitted, this the 3rd day of April, 2019.


                                      s/Sean F. Perrin
                                      Sean F. Perrin
                                      N.C. State Bar No. 22253
                                      Womble Bond Dickinson (US) LLP
                                      301 S. College Street, Ste. 3500
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 331-4992
                                      Facsimile: (704) 338-7814
                                      Attorneys for Defendants




                                         8
       Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 8 of 9
                         CERTIFICATE OF SERVICE
      This is to certify that on April 3, 2019, the undersigned filed the foregoing in

the above-captioned via the CM/ECF system, and mailed a copy to:

            John Anthony Hill
            Cherokee County Detention Center
            577 Regal Street
            Murphy, NC 28900

            Jeremy Bresch
            17 Dusty Lane
            Murphy, NC 28906

            Carrie Colwell
            Head Nurse
            Cherokee County Detention Center
            577 Regal Street
            Murphy, NC 28900

                                              s/Sean F. Perrin




                                          9
       Case 1:18-cv-00293-FDW Document 16 Filed 04/03/19 Page 9 of 9
